Exhibit 10. 9

SECOND AMENDMENT TO THE

AMGEN INC. AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE PLAN

Effective January 1, 2008, the Amgen Inc. Amended and Restated Employee Stock
Purchase Plan (the “Plan”) is hereby amended as follows (such amended language
is indicated in italics):

 

  1. Section 4 of the Plan is hereby amended in its entirety as follows:

“4. GRANT OF RIGHTS; OFFERING

The Board or the Committee may from time to time grant or provide for the grant
of rights to purchase Common Stock of the Company under the Plan to eligible
employees (an “Offering”) on a date or dates (the “Offering Date(s)”) selected
by the Board or the Committee; provided that no Offering shall occur in 2008
before March 1, 2008. Each Offering shall be in such form and shall contain such
terms and conditions as the Board or the Committee shall deem appropriate. If an
employee has more than one right outstanding under the Plan, unless he or she
otherwise indicates in agreements or notices delivered hereunder: (1) each
agreement or notice delivered by that employee will be deemed to apply to all of
his or her rights under the Plan, and (2) a right with a lower exercise price
(or an earlier-granted rights, if two rights have identical exercise prices),
will be exercised to the fullest possible extent before a right with a higher
exercise price (or a later-granted rights, if two rights have identical exercise
prices) will be exercised. The provisions of separate Offerings need not be
identical but each Offering shall include (through incorporation of the
provisions of this Plan by reference in the Offering or otherwise) the substance
of the provisions contained in paragraphs 5 through 8, inclusive.”

 

  2. Section 5(b)(i) is hereby amended in its entirety as follows:

“(i) the date on which such right is granted shall be the “Offering Date” of
such right for all purposes, including (if applicable to an Offering)
determination of the exercise price of such right, provided, however, that if
the fair market value of the Common Stock on the date on which such right is
granted is less than the fair market value of the Common Stock on the first day
of the Offering, then, solely for the purposes of determining the exercise price
of such right, the first day of the Offering shall be the “Offering Date” for
such right;”

 

  3. Section 5(b)(ii) is hereby amended in its entirety as follows:

“(ii) the Purchase Period (as defined in subparagraph 6(a)) for such right shall
begin on its Offering Date and end coincident with the end of such Offering;
and”

 

  4. Section 6(a) is hereby amended in its entirety as follows:



--------------------------------------------------------------------------------

“(a) On each Offering Date, each eligible employee, pursuant to an Offering made
under the Plan, shall be granted the right to purchase up to the number of
shares of Common Stock of the Company purchasable with a percentage designated
by the Board or the Committee not exceeding fifteen percent (15%) of such
employee’s Earnings (as defined in subparagraph 7(a)) during the period which
begins on the Offering Date (or such later date as the Board or the Committee
determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no more than twenty-seven (27) months after the
Offering Date (the “Purchase Period”). Notwithstanding the foregoing, the
fifteen percent (15%) limit set forth in the prior sentence shall be increased
to thirty percent (30%) for determining the number of shares of Common Stock
purchasable during the Offering that begins on March 1, 2008. In connection with
each Offering made under this Plan, the Board or the Committee shall specify a
maximum number of shares which may be purchased by any employee as well as a
maximum aggregate number of shares which may be purchased by all eligible
employees pursuant to such Offering. In addition, in connection with each
Offering which contains more than one Exercise Date (as defined in the
Offering), the Board or the Committee may specify a maximum aggregate number of
shares which may be purchased by all eligible employees on any given Exercise
Date under the Offering. If the aggregate purchase of shares upon exercise of
rights granted under the Offering would exceed any such maximum aggregate
number, the number of shares purchased for each participant shall be adjusted
pro rata in accordance with the method set forth in the Offering. The amount of
any accumulated payroll deductions remaining in each participant’s account will
be distributed in cash to the participant, without interest, as soon as
administratively practicable following the applicable Exercise Date.

To record this Second Amendment to the Plan as set forth herein, the Company has
caused its authorized officer to execute this document this 14th day of December
2007.

 

AMGEN INC. By:   /s/    BRIAN MCNAMEE Title:   Senior Vice President, Human
Resources

 